Citation Nr: 1807094	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right upper extremity neurological disability.

2.  Entitlement to service connection for a left lower extremity neurological disability. 

3.  Entitlement to service connection for a right lower extremity neurological disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected back disability.

5.  Entitlement to an initial compensable disability rating for irritable bowel syndrome (IBS). 

6.  Entitlement to an initial compensable disability rating for bilateral gout of the feet (gout disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1990 to August 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from two January 2011 rating decisions and a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), who remanded this case in September 2016.

During the course of the appeal, in a May 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a cervical spine disability and a lumbar spine disability.  As this represents a full grant of the benefits sought on appeal with respect to such claims, and the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Subsequent to a May 2017 Supplemental Statement of the Case, VA received a June 2017 private doctor's letter addressing treatment for hypertension.  The Board notes that this letter addressed only treatment and current symptoms, and not the etiology of the hypertension.  As the diagnosis of hypertension was already of record as of the May 2017 Supplemental Statement of the Case, and this new evidence does not address etiology, there is no basis for a remand for another Supplemental Statement of the Case because the evidence is not pertinent to the issue at hand, per 38 C.F.R. § 19.31.  


FINDINGS OF FACT

1.  A right upper extremity neurological disability has not been shown to exist at any time during the pendency of the appeal.

2.  A left lower extremity neurological disability has not been shown to exist at any time during the pendency of the appeal.

3.  A right lower extremity neurological disability has not been shown to exist at any time during the pendency of the appeal.

4.  The evidence is in relative equipoise as to whether the Veteran's erectile dysfunction is related to service, to include his service-connected back disability.  

5.  For the period on appeal, the Veteran's IBS was productive of frequent episodes of bowel disturbance with abdominal distress. 

6.  For the period on appeal, the Veteran's bilateral gout of the feet was productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right upper extremity neurological disability have not been met.  38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for a left lower extremity neurological disability have not been met.  38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for service connection for a right lower extremity neurological disability have not been met.  38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

5.  The criteria for an initial compensable disability rating of 10 percent, and no higher, for IBS have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.114, Diagnostic Code (DC) 7319 (2017).

6.  The criteria for an initial compensable disability rating of 40 percent, and no higher, for bilateral gout of the feet have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Neurological Disabilities of the Right Upper, Right Lower, and Left Upper Extremities

The Veteran contends that service connection is warranted for right lower, left lower, and right upper neurological disabilities

However, the Board finds that there is simply no evidence of record indicating that the Veteran was diagnosed with right lower, left lower, or right upper neurological disabilities.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (with the absence of proof of a present disability there can be no valid claim).

At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

However, in this case, there is no true indication that a neurological disability of the right lower, left lower, or right upper extremity had its onset in service or is otherwise related to active duty.  The August 2010, May 2011, and February 2017 VA examination reports are all negative for a diagnosis of a neurological disability of the right lower, left lower, or right upper extremity.

The Veteran testified at his June 2016 hearing that he experiences constant numbness, weakness, and loss of strength in his lower extremities.  See June 2016 Board Hearing Transcript.  The Board notes that the Veteran is competent to report on matters observed or within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Veteran has not been shown to possess any pertinent medical training or credentials that would make her competent to diagnose himself with a neurological disability of the right lower, left lower, or right upper extremity, or to identify any symptoms as residuals of that condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for right lower, left lower, and right upper neurological disabilities.  At no time during the pendency of the appeal have diagnoses of these disabilities been shown.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims of entitlement to service connection for right lower, left lower, and right upper neurological disabilities, are denied.  See 38 U.S.C. § 5107.

Erectile Dysfunction

The Veteran contends that service connection is warranted for erectile dysfunction.  

In July 2010, a VA contract examiner opined that the Veteran's erectile dysfunction is at least as likely as not due to his lumbar spine condition as a result of nerve compression.  

Conversely, in February 2017, a VA examiner stated that the Veteran's erectile dysfunction is less likely than not proximately due to his service-connected condition.  The examiner opined that the Veteran's most notable risk factors are his age and use of beta blocker medication.  

Based on the foregoing, the Board finds that the opinions of both the July 2010 contract examiner and the February 2017 VA examiner are comprehensive, supported by a detailed rationale, and based upon a thorough review of the record, despite the different conclusions reached.  Where, as here, the evidence of record is in relative equipoise, all doubt is to be resolved in the favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b).  

Accordingly, the Board has resolved all doubt in the Veteran's favor and finds that service connection is warranted for the Veteran's erectile dysfunction.  The claim is consequently granted in full.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Irritable Bowel Syndrome (IBS)

The Veteran's service-connected IBS is rated as noncompensable from September 1, 2010, pursuant to the criteria of 38 C.F.R. § 4.114, DC 7319.  As discussed further below, the Board finds that a higher 10 percent evaluation is warranted for the Veteran's IBS.

Under DC 7319, a noncompensable rating for irritable colon syndrome is warranted for mild disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114.  A 10 percent rating for irritable colon syndrome is warranted for moderate, frequent episodes of bowel disturbance with abdominal distress.  Id.  A 30 percent rating for irritable colon syndrome is warranted for severe, diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

The Veteran was afforded a VA examination in July 2010.  The examiner noted that the Veteran had nausea, vomiting, chronic constipation and diarrhea, which occurred two-thirds of the year.  The Veteran also reported abdominal pain, which has the characteristic of distress and cramps.  

A December 2013 treatment note indicates that the Veteran's IBS was moderate with frequent episodes of bowel disturbance and abdominal distress.  

In March 2017, the Veteran underwent another VA examination.  The examiner notes that the Veteran experienced varying degrees of diarrhea and constipation symptoms, with intermittent symptoms.  The Veteran also reported having occasional episodes of bowel disturbance with abdominal distress, or exacerbations.  

For the foregoing reasons, the Board finds that the preponderance of the evidence warrants a higher, 10 percent evaluation, for the Veteran's service-connnected IBS.  As there is no evidence of record that the Veteran experiences severe, diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress, a 30 percent rating is not applicable in this case.  

Bilateral Gout 

The Veteran contends that a compensable rating is warranted for his service-connected gout.  As discussed below, the Board finds that a disability evaluation of 40 percent is warranted.  

Gout is rated under DC 5017, which provides that it is to be rated under the criteria for rheumatoid arthritis (DC 5002).  Under this code, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, DC 5002.

During the pendency of the appeal, the principal medical evidence material to the claim indicates that the Veteran suffers from more than three incapacitating exacerbations a year.  See e.g., July 2010 QTC examination, May 2013 Letter from Dr. D.J and February 2017 VA examination.  Notably, the Veteran reported in February 2017 that he had intermittent acute gout episodes involving one or both feet, about two to four times a year.  The gout was noted to be asymptomatic on examination, but the examiner did not contest the Veteran's characterization of the reported exacerbations.  Notably, the May 2013 private doctor's letter indicates uncontrolled and frequent gout flare-ups.  The remainder of the medical treatment records, other than an April 2013 VA examination which noted no objective findings of gout, contain no evidence materially inconsistent with the findings of those examinations as they relate to the condition of the Veteran's service-connected bilateral gout.  The Board therefore finds that the preponderance of the evidence warrants a higher, 40 percent, disability evaluation.  

The Board has considered whether a higher rating is applicable.  However, the Board finds that the Veteran's gout does not have totally incapacitating constitutional manifestations associated with active joint involvement, nor weight loss and anemia productive of severe impairment or severely incapacitating exacerbations occurring four or more times a year or a lesser number over a prolonged period.  Therefore a higher disability evaluation of 60 or 100 percent is not warranted.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, an increased evaluation for the Veteran's gout is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  Although the most recent VA examination indicates that the Veteran reported experiencing pain during flare-ups in his great toes, such symptomatology is contemplated by the rating schedule.  In addition, there is no additional loss of function or range of motion.  As such, the Veteran did not demonstrate, and the evidence of record does not show that, even with consideration of pain and the functional impact of pain, the Veteran has symptomatology warranting a higher, 60 percent, evaluation.  

For the foregoing reasons, the Board finds that a disability evaluation of 40 percent, and no higher, is warranted for the Veteran's bilateral gout of the feet.

Neither the Veteran nor the representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

Entitlement to service connection for a right upper extremity neurological disability is denied.

Entitlement to service connection for a left lower extremity neurological disability is denied. 

Entitlement to service connection for a right lower extremity neurological disability is denied.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to a 10 percent disability rating, and no higher, for IBS, is granted, subject to the controlling regulations governing monetary awards.

Entitlement to a 40 percent disability rating, and no higher, for bilateral gout of the feet (gout disability), is granted, subject to the controlling regulations governing monetary awards.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


